UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1771


JOHN G. SINGLETARY, JR.,

                Plaintiff - Appellant,

          v.

WELLS FARGO WACHOVIA MORTGAGE CORPORATION, its employees to
include agents individually and collectively to include
David Bates,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:11-cv-00484-RMG)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. Singletary, Jr., Appellant Pro Se.        Lydia Blessing
Applegate, Stafford J. McQuillin, III, William Howell Morrison,
John H. Tiller, HAYNSWORTH, SINKLER & BOYD, PA, Charleston,
South Carolina; Hamlet Sam Mabry, III, HAYNSWORTH, SINKLER &
BOYD, PA, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John    G.   Singletary,     Jr.,    appeals         from   the   district

court’s   order   denying      his   motion    for    reconsideration          of   the

order granting summary judgment in favor of Wells Fargo Wachovia

Mortgage Corporation in his civil action.                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                  Singletary v. Wells

Fargo Wachovia Mortgage Corp., No. 2:11-cv-00484-RMG (D.S.C. May

16, 2013).      We deny Wells Fargo’s motion to dismiss the appeal.

We   dispense   with    oral   argument     because       the    facts   and    legal

contentions     are   adequately     presented       in   the    materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        2